Case 2:18-cv-00304-RFB-BNW Document 247-6 Filed 09/15/21 Page 1 of 5




                     Exhibit 6
                                                                                            Case 2:18-cv-00304-RFB-BNW Document 247-6 Filed 09/15/21 Page 2 of 5



                                                                                      1   CHRISTENSEN JAMES & MARTIN
                                                                                      2   EVAN L. JAMES, ESQ. (7760)
                                                                                          DARYL E. MARTIN, ESQ. (6735)
                                                                                      3   7440 W. Sahara Avenue
                                                                                      4   Las Vegas, Nevada 89117
                                                                                          Telephone: (702) 255-1718
                                                                                      5   Facsimile: (702) 255-0871
                                                                                      6   Email: elj@cjmlv.com, dem@cjmlv.com
                                                                                          Attorneys for Defendants Nevada Service Employees
                                                                                      7   Union, Luisa Blue, and Martin Manteca
                                                                                      8                       UNITED STATES DISTRICT COURT
                                                                                      9                               DISTRICT OF NEVADA
                                    7440 WEST SAHARA AVE., LAS VEGAS, NEVADA 89117




                                                                                     10
                                                                                          JAVIER CABRERA, an individual;               Case No.: 2:18-cv-00304-RFB-DJA
CHRISTENSEN JAMES & MARTIN, CHTD.

                                         PH: (702) 255-1718 § FAX: (702) 255-0871




                                                                                     11   DEBORAH MILLER, an individual,
                                                                                          CHERIE MANCINI, an individual;
                                                                                     12   NEVADA SERVICE EMPLOYEES
                                                                                     13   UNION STAFF UNION (“NSEUSU”),                LOCAL 1107, MANTECA AND
                                                                                          an unincorporated association,               BLUE’S EXPERT WITNESSES
                                                                                     14                                                DISCLOSURES
                                                                                     15
                                                                                                             Plaintiffs,
                                                                                          vs.
                                                                                     16
                                                                                          SERVICE EMPLOYEES
                                                                                     17   INTERNATIONAL UNION, a nonprofit
                                                                                     18   cooperative corporation; LUISA BLUE,
                                                                                          in her official capacity as Trustee of
                                                                                     19   Local 1107; MARTIN MANTECA, in
                                                                                     20
                                                                                          his official capacity as Deputy Trustee of
                                                                                          Local 1107; MARY K. HENRY, in her
                                                                                     21   official capacity as Union President;
                                                                                          CLARK COUNTY PUBLIC
                                                                                     22   EMPLOYEES ASSOCIATION dba
                                                                                     23   NEVADA SERVICE EMPLOYEES
                                                                                          UNION aka SEIU LOCAL 1107, a
                                                                                     24   nonprofit cooperative corporation;
                                                                                     25
                                                                                          CAROL NIETERS, an individual; DOES
                                                                                          1-20; and ROE CORPORATIONS 1-20,
                                                                                     26   inclusive,
                                                                                     27                          Defendants.
      Case 2:18-cv-00304-RFB-BNW Document 247-6 Filed 09/15/21 Page 3 of 5




 1        Luisa Blue, Martin Manteca and Nevada Service Employees Union
 2   (misnamed Clark County Public Employees Association aka SEIU Local 1107)
 3   (collectively “Local 1107 Defendants”) hereby make the following disclosures
 4   pursuant to FRCP 26(a)(2).
 5                                EXPERT WITNESSES
 6   1.   Kirk Marangi, M.B.A.
 7   2.   Edward L. Bennett, M.A., C.R.C., C.D.M.S.
 8                                   DOCUMENTS
 9   1.   Report by Kirk Marangi with accompanying tables and attachments, Bates
10   stamped for reference as “Marangi – 001” through “Marangi – 018”.
11        Tables
12           A. Table 1, Rebuttal Report;
13           B. Table 2, Source of Information;
14           C. Table 3, Kirkendall Exhibit C-1 with Rebuttal Assumptions;
15           D. Table 4, Kirkendall Exhibit C-2 with Rebuttal Assumptions;
16           E. Table 5, Kirkendall Exhibit D with Rebuttal Assumptions;
17           F. Attachment I, CV;
18           G. Attachment II, List of Expert Testimony;
19           H. Attachment III, Fee Schedule.
20   2.   Report by Edward L. Bennett with accompanying exhibits, Bates stamped for
21   reference as “Bennett – 001” through “Bennett – 083”.
22           Exhibits
23           A. List of Records Reviewed;
24           B. List of Labor Unions in Nevada;
25           C. List of Labor Unions in Las Vegas/Henderson, NV;
26           D. Curriculum Vitae;
27           E. Fee Schedule;

                                            -2-
     Case 2:18-cv-00304-RFB-BNW Document 247-6 Filed 09/15/21 Page 4 of 5




 1        F. List of Expert Testimony.
 2    DATED this 10th day of October 2019.
 3                                             CHRISTENSEN JAMES & MARTIN
 4                                             By: /s/ Evan L. James
 5                                             Evan L. James, Esq.
                                               Nevada Bar No. 7760
 6                                             7440 W. Sahara Avenue
                                               Las Vegas, NV 89117
 7
                                               Tel.: (702) 255-1718
 8                                             Fax: (702) 255-0871
                                               Attorneys for Defendant Nevada
 9                                             Service Employees Union, Luisa Blue,
10                                             and Martin Manteca

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27


                                         -3-
      Case 2:18-cv-00304-RFB-BNW Document 247-6 Filed 09/15/21 Page 5 of 5




 1                                  CERTIFICATE OF SERVICE

 2        I am an employee of Christensen James & Martin and caused a true and correct copy of the

 3   foregoing document to be served in the following manner on October 10, 2019

 4   __   ELECTRONIC SERVICE: Through the Court’s E-Filing System to the following:

 5       VIA UNITED STATES MAIL:

 6
          Michael J. Mcavoyamaya, Esq.        Email copy to: mmcavoyamayalaw@gmail.com
 7
          4539 Paseo Del Ray
 8        Las Vegas, NV 89121

 9        Jonathan Cohen, Esq.                Email copy to: jcohen@rsglabor.com
10        Eli Naduris-Weissman, Esq.          Email copy to: enaduris-weissman@rsglabor.com
          Carlos Coye, Esq.                   Email copy to: ccoye@rsglabor.com
11        Rothner, Segall & Greenstone
          510 South Marengo Avenue
12
          Pasadena, California 91101-3115
13

14

15                                            CHRISTENSEN JAMES & MARTIN

16                                            By:      /s/ Natalie Saville
                                                    Natalie Saville
17

18

19

20

21

22

23

24

25
26

27


                                                -4-
